DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/12/2021 has been entered.
Claims 1-20 have been presented for examination based on the application filed on 4/12/2021.
Claim interpretation is presented for claims 1-16.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Applicants are encouraged to request an interview showing how each component/function has written description support and enablement.
Examiner has cited relevant prior art on IDS, however without proper written description/enablement it is unclear how a proper mapping can be made for prior art rejection.
This action is made Non-Final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface component”, “a simulation component”, “a capture component”, “a configuration component” and “an application program interface (API) component” in claim 1. Claims 2-8 further refer to these components. All these limitations meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as they disclose “component” as substitute for “means”, modified by their respectively claimed functional limitations and are not modified by sufficient structure, material, or acts for performing the claimed function. The recitation of “implemented via the at least one processor” generically recited for all “components” and is not sufficient structure to implement these components. 
Claim 9 also recite limitations pertaining to: “a communication component”, “a sensor component” and “an application program interface (API) component”. These limitation containing the above phrases also meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as they disclose “component” as substitute for “means”, modified by their respectively claimed functional limitations and are not modified by sufficient structure, material, or acts for performing the claimed function. The recitation of “implemented via the at least one processor” generically recited for all “components” is not sufficient a storage component”, claim 11 recites “a navigation component”, claim 14 recites “a display component”, and claim 16 recites “a style component”, reciting “component” as substitute for “means”, reciting functions which are not modified by sufficient structure, material, or acts for performing the claimed function and at best generically reciting a processor to implement them (in parent claim 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In view of the claim interpretation, a mapping of “means” is disclosed in the specification in the paragraphs mapped below. Although the specification discloses the functionality performed by these means/components, it does not disclose sufficient structure, material, or acts for performing the claimed function and therefore the specification lacks written description supporting the means/components.
Means
Support in the specification
Claim 1: “…an interface component…”
¶[0002],[0003],[0018]-[0023] and [0042]
Claim 1: “…a simulation component…”
¶[0002],[0003],[0018]-[0025], and [0030]-[0031]
Claim 1: “…a capture component…”
¶[0002],[0003],[0018], [0021], [0026]-[0032], and [0039]
Claim 1: “…a configuration component…”
¶[0002],[0003],[0018], [0021], [0032]-[0032]
Claim 1/9: “…an application program interface (API) component…”
¶[0004],[0005],[0036], [0039]-[0044]
Claim 9: “…a communication component…”
¶[0004], and [0033]-[0038]
Claim 9: “…a sensor component…”
¶[0004]-[0006],[0034], [0040], [0043], [0046]
Claim 10: “…storage component …”
¶[0005],[0034],[0038]
Claim 11: “…a navigation component …”
¶[0005],[0034],[0039] and [0044] 
Claim 14: “…a display component …”
¶[0006],[0034],[0046]
a style component …”
¶[0006],[0034],[0047]


MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Regarding newly amended claim 1 limitation: 
“a capture component ….wherein one or more of the driving parameters is a velocity associated with a turn and a yaw rate associated with the turn, and wherein the simulation stimuli is the turn…”

Applicant has pointed to specification [0034] for support. 
[0034] The navigation component 134 may receive one or more navigation maneuvers from an origin location to a destination location. In other words, the navigation component 134 may provide a location, navigation instructions, turn by turn instructions, etc. These instructions or maneuvers may be used by the API component 144 to determine how to implement a vehicle configuration profile. For example, if a tight turn is coming up according to the navigation component 134, the API component 144 may implement a portion of the vehicle configuration profile pertaining to how an entity prefers tight turns to be made. In this way, if a driver of an autonomous vehicle likes to make turns at a certain speed, the driving parameters recorded by the capture component 130 may be mirrored or attempted to be mirrored by the API component 144 during vehicle operation.

The specification via example only states that if a driver of an autonomous vehicle likes to make turns at a certain speed, the driving parameters recorded by the capture component 130 may be mirrored or attempted to be mirrored. There is no disclosure here about velocity or yaw rate as claimed. The specification does not disclose yaw as recorded driving parameter and therefore lacks written description of not only having a yaw rate let alone how it is captured in the driving parameters and then how it is used by the API component. The specification lacks written description of the implementation of API component and functions performed by it using the newly disclosed driving parameters, as simply a wish list with any detail how the yaw rate/velocity is used by the API component to “implement[]” and what the implement[ation] constitutes. Therefore the recitation of the above components recite of genus of respective components which are no more than generic statements of inventions boundaries which are only supported by nearly ipsis verbis language  in the original specification and therefore are rejected as lacking written description. This was affirmed by PTAB in last hearing and merely adding what parameters are captured (yaw rate and velocity) does not resolve the issue.
Claims 1, 9 and 17 all suffer from similar lack of written description for the components or the implementation (specific steps/algorithm/acts) of the functionality performed by these specific components. Respective dependent claims do not cure this deficiency and are rejected likewise.

----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112(a) Enablement Requirement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is noted from MPEP that while applying In re Wands test that While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP  §  2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. 
Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A)    The breadth of the claims - The focus of the examination inquiry is whether everything within the scope of the claim is enabled (MPEP 2164.08). Specifically, in this case the claim recites “an interface component”, “a simulation component”, “a capture component”, “a configuration component” and “an application program interface (API) component” which not disclosed in the specification as shown in the claim interpretation section. The mapping from the specification for where each of these components are discussed with intended functionality is repeated below; however it is clear that the specification does not disclose a single embodiment that implements the wishful functionality for any of the component.
Means
Support in the specification
Claim 1: “…an interface component…”
¶[0002],[0003],[0018]-[0023] and [0042]
Claim 1: “…a simulation component…”
¶[0002],[0003],[0018]-[0025], and [0030]-[0031]
Claim 1: “…a capture component…”
¶[0002],[0003],[0018], [0021], [0026]-[0032], and [0039]
Claim 1: “…a configuration component…”
¶[0002],[0003],[0018], [0021], [0032]-[0032]
Claim 1/9: “…an application program interface (API) component…”
¶[0004],[0005],[0036], [0039]-[0044]
Claim 9: “…a communication component…”
¶[0004], and [0033]-[0038]
Claim 9: “…a sensor component…”
¶[0004]-[0006],[0034], [0040], [0043], [0046]
Claim 10: “…storage component …”
¶[0005],[0034],[0038]
navigation component …”
¶[0005],[0034],[0039] and [0044] 
Claim 14: “…a display component …”
¶[0006],[0034],[0046]
Claim 14: “…a style component …”
¶[0006],[0034],[0047]




For example, for interface component it can be seen that no interface is disclosed in any of the drawings. For the capture component, there is no algorithm/steps/data structure or methodology disclosed that shows how the claimed driving parameters (yaw rate/velocity) are captured from the simulation component, what type of simulation is used or format of how the data is captured. For the configuration component the specification does show any details of the vehicle configuration profile and how it relates the driving parameters of the entity. The claim is so broad that one hand any implementation, current or future, to create a driver profile/vehicle profile can be used to implement this; on the other hand there are no details for how the specific yaw rate/velocity is captured and associated to vehicle configuration profile. Further, the API component is so generically recited with blanket statement “he API component may operate the vehicle in an autonomous fashion.” (Specification [0005]) --- this is an active field of research even in year 2021, with different levels of autonomy. The cited section of the specification do not disclose any algorithm to implement the API component 144 and generically state, it (API component) may implement a portion of the vehicle configuration profile pertaining to how an entity prefers tight turns to be made. In this way, if a driver of an autonomous vehicle likes to make turns at a certain speed, the driving parameters recorded by the capture component 130 may be mirrored or attempted to be mirrored by the API component 144 during vehicle operation (e.g. Specification [0039]). Hence the claim and the specification is a wish list of intended functions one intends to perform and not enabled by the specification.
(B) & (C)  The nature of the invention & The state of the prior art - The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed (MPEP 2164.05(a)). As indicated before autonomous driving even in year 2021 is a competitive field of research and there are limited products that can perform varied degree of autonomous driving. While the driver models virtually emulating a human driver to generate a vehicle speed sensitive steering response are known US Patent No.5249126, PGPUB No. 20050125208), most are based on “linear feedback correction steering model". The specific component to capture the human driving style is more recent. In regards to capture component, just to capture the turning (yaw/velocity) requires a specific level of detail to capture that information. E.g. US PGPUB No. 20190188467 shows “a method for recognizing the driving style of a driver of a land vehicle, of the type that envisages acquiring information on the dynamics of the vehicle from sensors and calculating, as a function of said information on the dynamics of the vehicle, a class of membership of the driving style of the driver…[0016] In brief, the solution according to the invention regards a method for recognizing the driving style of a driver of a land vehicle, of the type that envisages acquiring information on the dynamics of the vehicle from sensors, for example lateral and longitudinal accelerations of the vehicle, as well as yaw and longitudinal velocity, and calculating, as a function of said information on the dynamics of the vehicle, a class of membership of the driving style of the driver “ (Cite from Abstract and see [0016] of 20190188467).
In regards to API component: simply stating the API can implement the autonomous driving without any level of detail as to what level of autonomy is implement, let alone any implementation details shows lack of enablement. As an example US PGPUB 20200353926 shows that there are various levels of autonomy.

    PNG
    media_image1.png
    520
    747
    media_image1.png
    Greyscale

Further, “The state of the prior art is also related to the need for working examples in the specification.” (MPEP 
(D)     The level of one of ordinary skill - MPEP 2164.05(b) states “The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. The volume of prior art cited on IDS with this action shows not only the prior arts cited above, but also shows that this field is crowded. Without a single embodiment, it is hard to make the connection between how the driving behavior is captured using simulation and then used with API to implement the behavior (allegedly in real life). 
(E)     The level of predictability in the art - The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971) (MPEP 2164.03). As seen US PGPUB 20200353926 shows that there are various level of autonomy that can be implemented. Examiner has found art capturing the driver model using simulation. Examiner has found art using driver model to execute driving (See US PGPUB No. US 20150266455), however examiner has not found teaching of how the turn can be implemented in real life with yaw and velocity although a lot of arts teach steering a vehicle (US Patent No.5249126, PGPUB No. 20050125208). 
(G)     The existence of working examples -  MPEP 2164.02 states “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled.” In this all factors shown above point to the non-enablement of the invention therefore absence of a working example for the claimed scope of the invention becomes necessary as autonomous driving using API is specialized art. 
Claims 1, 9 and 17 all suffer from similar lack of enablement for the components or the implementation of the functionality performed by these specific components. Respective dependent claims do not cure this deficiency and are rejected likewise.
----- This page is left blank after this line -----

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, June 1, 2021